DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 7/20/2021, the applicant has submitted an amendment, filed 10/12/2021, amending claims 1, 4, 5, 10, 13, 15-17, cancelling claims 2-3, 6-9, 11, and 14, adding claims 18-24 while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and have been determined persuasive with respect to the dependent claim 10. Therefore claims 1, 4-5, 12-13, 15-17 with the examiner’s amendment below are allowable over the prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “METHOD AND SYSTEM FOR PROCESSING BULLET SCREEN MESSAGES BASED ON A SLOPE OR DEGREE OF EMOTION CHANGE ASSOCIATD WITH EACH MESSAGE” so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with the attorney on file Mr. Yuan-Te Fu on 1/11/2022.

Amend claims 1, 13, cancel claims 10, 18-24:

As Per Claim 1:

1. (Currently Amended) A method for processing bullet screen messages, comprising: 
obtaining a current bullet screen message, and extracting to-be-analyzed textual content from the current bullet screen message; 
identifying an emotion feature represented by the textual content, comprising:
splitting the textual content into at least one word, and identifying emotion words from the at least one word; 
identifying an intensity word associated with each emotion word from the textual content, wherein the intensity words are pre-divided into different intensity levels;

and determining an emotion feature corresponding to the calculated emotion feature value as the emotion feature represented by the textual content; and
determining an execution strategy matching the identified emotion feature, and processing the current bullet screen message according to the execution strategy;
wherein the current bullet screen message is a bullet screen message posted in a live video broadcast room, the method further comprising:
obtaining historical bullet screen messages within a specified time period, and fitting emotion feature values of the historical bullet screen messages to obtain a historical fitting result of the specified time period, wherein the historical fitting result represents a bullet screen emotion trend in the live broadcast room; and
when a slope of the historical fitting result being less than or equal to a specified slope threshold, executing a preset strategy for limiting of posting bullet screen messages and controlling the bullet screen emotion trend of the live video broadcast room.

As Per Claim 10:



As Per Claim 13:

13. (Currently Amended) A system for processing bullet screen messages, comprising: 
a processor; and 
a memory that stores one or more programs, when executed by the at least one processor, cause the at least one processor to: 
obtain a current bullet screen message and extract to-be-analyzed textual content from the bullet screen message; 
split the textual content into at least one word, identify emotion words in the at least one word, and identify an intensity word associated with each emotion word from the textual content, wherein the intensity words are pre-divided into different intensity levels; 
assign a weight value, for each emotion word, the weight value matches the intensity level of the intensity word associated with each emotion word, and calculate an emotion feature value of the textual content based on the assigned weight values, wherein: 

determine an execution strategy that matches the identified emotion feature and process the bullet screen message according to the execution strategy ;
wherein the current bullet screen message is a bullet screen message posted in a live video broadcast room, the method further comprising:
obtaining historical bullet screen messages within a specified time period, and fitting emotion feature values of the historical bullet screen messages to obtain a historical fitting result of the specified time period, wherein the historical fitting result represents a bullet screen emotion trend in the live broadcast room; and
when a slope of the historical fitting result being less than or equal to a specified slope threshold, executing a preset strategy for limiting of posting bullet screen messages and controlling the bullet screen emotion trend of the live video broadcast room.

As Per Claim 18:

Cancel.

As Per Claim 19:

Cancel.

As Per Claim 20:

Cancel.

As Per Claim 21:

Cancel.

As Per Claim 22:

Cancel.

As Per Claim 23:

Cancel.

As Per Claim 24:

Cancel.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1 and 13 concern a method and a system respectively directed toward monitoring and controlling flow of “bullet screen messages” (e.g. “live video  broadcast room”  messages (spec. ¶ 0017)). In so doing each time a new “bullet screen message” is received, its “textual content” are “extract[ed]”. The “emotion words” in that “textual content” are “identifi[ed]” (“for example, emotion words such as “happy”, “joyful”, and “pleasant”” “angry” “trouble” “sadness” (spec. ¶ 0022)). This is followed by “identifying” “intensity word[s]” “associated with each emotion word” (e.g. the word “very” in “I am very happy” (spec. ¶ 0024)). Each “emotion word” is thus “assign[ed]” “a weight value” which “matches the intensity level of the intensity word”. The said “weights” are “added together” to “calculate” and “emotion feature value” associated with the “textual content” (spec. ¶ 0026). This overall “emotion feature value” associated with the “textual content” is used to “determine an execution strategy”: for example “prohibiting a posting of bullet screen messages” “or banning the IP address of a user who posts the current bullet screen message” (spec. ¶ 0037). Finally to more effectively “limit[]” the “posting [of] bullet screen messages”, a “slope of historical” 
The prior art of record Cudak et al. (US 2015/0264146) does teach in ¶ 0029: “Gary’s sentiment” (an emotion feature value) “in text message” (of a bullet screen message) “may be determined” “by counting the number of words in his text messages and other current online activity that are from a” “Positive Sentiment” “and a” “Negative Sentiment list”. “Accordingly, the user’s sentiment begins with a score of” “5” “and each use of a word from a negative word list subtracts from the score and each use of a word from a positive word list adds to the score” (e.g. ¶ 0034 “I am very proud (+1)” meaning that the intensity word “very” associated with the “emotion word” “proud” together have received a “weight” of positive one)). This results in an overall “score” for the entire “text message” and also covers a certain period of time e.g., from “3:25” to “4:05” “PM” (i.e., a “specified time period” corresponding to a “historical bullet screen”). Finally according to ¶ 0037, at “4:05” “PM” “Gary’s” “sentiment” is determined to be “9” and it is compared against a “target sentiment of 8” to decide whether or not “text message prepared by Gary’s son [to] be delivered to Gary” (i.e., a “preset strategy for limiting posting bullet screen messages and controlling the bullet screen emotion trend”).

Seo et al. (US 2005/0280660) does teach in ¶ 0100 last sentence: “controller 110 changes current emotion value by an emotion variance value” (determining a slope of a historical fitting of emotion) “corresponding to the arrival of a text message” (associated with a bullet screen message). However although Seo et al. does teach “Controlling the display of the screen image” (Abstract lines 7+) as one of its tasks, nowhere in this reference it is suggested that the “emotion variance value” taught above is used in this “display” “control[]”.
Further search did not produce any prior art teaching this phenomenon, and therefore claims 1 and 13 became allowable. Claims 4-5, 12, and 17 (dependent on claim 1), 15-16 (dependent on claim 13), further limit their allowed parent claims’ scopes and are thus allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
January 11th 2022.